Exhibit 99.3 February 17, 2011 Analyst Contact: Dan Harrison Media Contact: 918-588-7950 Megan Lewis 918-561-5325 ONEOK Schedules 2011 Annual Meeting of Shareholders; Sets Record Date TULSA, Okla. – Feb. 17, 2011 – ONEOK, Inc. (NYSE: OKE) will hold its 2011 annual meeting of shareholders on May 25, 2011, at 9 a.m. Central Daylight Time. The meeting also will be audio webcast on ONEOK’s website, www.oneok.com. The record date for determining shareholders entitled to receive notice of the meeting and to vote is March 28, 2011. What: ONEOK, Inc. 2011 Annual Meeting of Shareholders When: 9 a.m. CDT, May 25, 2011 Where: Company headquarters, 100 West 5th Street, Tulsa, Okla. How:
